
	
		II
		Calendar No. 94
		110th CONGRESS
		1st Session
		S. 997
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mr. Harkin (for himself,
			 Mr. Kennedy, Mr. Hatch, Mrs.
			 Feinstein, Mr. Smith,
			 Mr. Reid, and Mr. Specter) introduced the following bill; which
			 was read the first time
		
		
			March 28, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Public Health Service Act to provide for
		  human embryonic stem cell research.
	
	
		1.Short titleThis Act may be cited as the
			 Stem Cell Research Enhancement Act of
			 2007.
		2.Human embryonic
			 stem cell researchPart H of
			 title IV of the Public Health Service
			 Act (42 U.S.C. 289 et seq.) is amended by inserting after section
			 498C the following:
			
				498D.Human
				embryonic stem cell research
					(a)In
				generalNotwithstanding any
				other provision of law (including any regulation or guidance), the Secretary
				shall conduct and support research that utilizes human embryonic stem cells in
				accordance with this section (regardless of the date on which the stem cells
				were derived from a human embryo) .
					(b)Ethical
				requirementsHuman embryonic stem cells shall be eligible for use
				in any research conducted or supported by the Secretary if the cells meet each
				of the following:
						(1)The stem cells
				were derived from human embryos that have been donated from in vitro
				fertilization clinics, were created for the purposes of fertility treatment,
				and were in excess of the clinical need of the individuals seeking such
				treatment.
						(2)Prior to the
				consideration of embryo donation and through consultation with the individuals
				seeking fertility treatment, it was determined that the embryos would never be
				implanted in a woman and would otherwise be discarded.
						(3)The individuals
				seeking fertility treatment donated the embryos with written informed consent
				and without receiving any financial or other inducements to make the
				donation.
						(c)GuidelinesNot later than 60 days after the date of
				the enactment of this section, the Secretary, in consultation with the Director
				of NIH, shall issue final guidelines to carry out this section.
					(d)Reporting
				requirementsThe Secretary shall annually prepare and submit to
				the appropriate committees of the Congress a report describing the activities
				carried out under this section during the preceding fiscal year, and including
				a description of whether and to what extent research under subsection (a) has
				been conducted in accordance with this
				section.
					.
		3.Alternative human
			 pluripotent stem cell researchPart H of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.), as amended by section 2, is further
			 amended by inserting after section 498D the following:
			
				498E.Alternative human
				pluripotent stem cell research
					(a)In
				generalIn accordance with
				section 492, the Secretary shall conduct and support basic and applied research
				to develop techniques for the isolation, derivation, production, or testing of
				stem cells that, like embryonic stem cells, are capable of producing all or
				almost all of the cell types of the developing body and may result in improved
				understanding of or treatments for diseases and other adverse health
				conditions, but are not derived from a human embryo.
					(b)GuidelinesNot later than 90 days after the date of
				the enactment of this section, the Secretary, after consultation with the
				Director, shall issue final guidelines to implement subsection (a),
				that—
						(1)provide guidance concerning the next steps
				required for additional research, which shall include a determination of the
				extent to which specific techniques may require additional basic or animal
				research to ensure that any research involving human cells using these
				techniques would clearly be consistent with the standards established under
				this section;
						(2)prioritize research with the greatest
				potential for near-term clinical benefit; and
						(3)consistent with subsection (a), take into
				account techniques outlined by the President's Council on Bioethics and any
				other appropriate techniques and research.
						(c)Reporting
				requirementsNot later than
				January 1 of each year, the Secretary shall prepare and submit to the
				appropriate committees of the Congress a report describing the activities
				carried out under this section during the fiscal year, including a description
				of the research conducted under this section.
					(d)Rule of
				constructionNothing in this
				section shall be construed to affect any policy, guideline, or regulation
				regarding embryonic stem cell research, human cloning by somatic cell nuclear
				transfer, or any other research not specifically authorized by this
				section.
					(e)Definition
						(1)In
				generalIn this section, the
				term human embryo shall have the meaning given such term in the
				applicable appropriations Act.
						(2)Applicable
				ActFor purposes of paragraph
				(1), the term applicable appropriations Act means, with respect to
				the fiscal year in which research is to be conducted or supported under this
				section, the Act making appropriations for the Department of Health and Human
				Services for such fiscal year, except that if the Act for such fiscal year does
				not contain the term referred to in paragraph (1), the Act for the previous
				fiscal year shall be deemed to be the applicable appropriations Act.
						(f)Authorization
				of appropriationsThere is
				authorized to be appropriated such sums as may be necessary for each of fiscal
				years 2008 through 2010, to carry out this
				section.
					.
		
	
		March 28, 2007
		Read the second time and placed on the
		  calendar
	
